IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARQUE X. ANTHONY,                    §
                                      §     No. 547, 2016
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court of the
                                      §     State of Delaware
      v.                              §
                                      §     Cr. ID No. 1604006845
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: January 31, 2017
                         Decided:   February 7, 2017
                               ORDER
      This 7th day of February 2017, it appears to the Court that the Clerk issued a

notice, by certified mail, directing the appellant to show cause why this appeal

should not be dismissed for failure to file the opening brief and appendix. The

appellant received the notice on January 17, 2017 and has not responded to the

notice within the required ten-day period. For that reason, dismissal of the appeal

is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura
                                      Justice